CLD-038                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-2402
                                      ___________

                                    DARRELL BELL,
                                              Appellant

                                             v.

                             WARDEN FAIRTON F.C.I.
                       ____________________________________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                         (D.C. Civil Action No. 1:18-cv-02464)
                           District Judge: Renee Marie Bumb
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 7, 2019
              Before: JORDAN, KRAUSE and MATEY, Circuit Judges

                           (Opinion filed: November 21, 2019)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Darrell Bell appeals from an order of the District Court denying his petition for

writ of habeas corpus under 28 U.S.C. § 2241. For the reasons that follow, we will

summarily affirm.

       Bell is a federal prisoner currently confined at the Federal Correctional Institute in

Fairton, New Jersey (“FCI-Fairton”). On June 8, 2010, Bell was arrested by local

authorities in Philadelphia, Pennsylvania on charges of aggravated assault, terroristic

threats with intent to terrorize another, simple assault, recklessly endangering another

person, and resisting arrest. While in state custody, he was indicted in the United States

District Court of the Eastern District of Pennsylvania on one count of being a felon in

possession of a firearm. On June 16, 2011, Bell was sentenced in the Court of Common

Pleas, Philadelphia County, to a 58 to 116-month term of imprisonment, with credit for

time served while in pretrial custody from June 8, 2010 through June 16, 2011.

Thereafter, on December 6, 2011, he was sentenced in federal court to a 37-month term

of imprisonment, to be served consecutively to his state-court sentence.

       On December 21, 2011, the United States Marshals Service returned Bell to

Pennsylvania custody, and placed a detainer on him for his federal conviction. The

detainer was dated December 14, 2011, and marked as received by the Pennsylvania

Prison System Records Department on December 20, 2011.

       Bell later received an additional state sentence for a probation revocation. On July

14, 2016, he finished serving his Pennsylvania sentences and, despite the federal detainer,

was released by state authorities into the community.
                                              2
       On February 13, 2017, the District Court issued an arrest warrant for Bell to serve

his federal sentence, and he was arrested the following day. The Bureau of Prisons

calculated his 37-month federal sentence as commencing on February 14, 2017.

       On February 21, 2018, Bell filed this petition for writ of habeas corpus under 28

U.S.C. § 2241, in the United States District Court for the District of New Jersey, arguing

that the Bureau of Prisons should have granted him credit for the seven months he was at

liberty between his release from state confinement and his arrest by federal authorities.

The Government answered the § 2241 petition, arguing that Bell was not entitled to a

credit because he was not in custody during the time he was at liberty and federal

authorities were not negligent. The District Court agreed with the government and

entered an order denying Bell’s § 2241 petition.

       Bell appeals. We have jurisdiction under 28 U.S.C. § 1291.1 Our Clerk advised

the parties that we might act summarily to dispose of the appeal under Third Cir. L.A.R.

27.4 and I.O.P. 10.6. We have developed the following test for addressing the type of

claim Bell brings here:

       [I]n order for a prisoner to receive credit for time he was erroneously at
       liberty, the prisoner’s habeas petition must contain facts that demonstrate
       that he has been released despite having unserved time remaining on his
       sentence. Once he has done this, the burden shifts to the government to
       prove either (1) that there was no negligence on the part of the imprisoning
       sovereign, or (2) that the prisoner obtained or retained his liberty through
       his own efforts.


1
 A certificate of appealability is not required to appeal from the denial of a § 2241
petition. See Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009).
                                              3
Vega v. United States, 493 F.3d 310, 319 (3d Cir. 2007).

       We conclude that although Bell’s § 2241 petition contains facts demonstrating that

he was released with unserved time remaining on his sentence, the Government has met

its burden of showing there was no negligence on its part. The federal authorities

properly lodged a detainer on Bell, and the state authorities acknowledged receipt. This

case is therefore distinguishable from Vega, where the federal authorities never

confirmed the state’s receipt of the detainer, and never followed up with the state

regarding whether the state would comply. See id. at 313. By contrast, this case is very

similar to Leggett v. Fleming, 380 F.3d 232 (5th Cir. 2004), a case we relied upon in

fashioning the Vega standard. In Leggett, the United States Court of Appeals for the

Fifth Circuit affirmed the denial of a petitioner’s claim for credit for the time he was

erroneously at liberty between the completion of his state sentence and the start of his

federal sentence because federal authorities lodged a detainer with the state authorities,

and the state authorities acknowledged receipt of the same. Id. at 233. Here, as in

Leggett, the erroneous time at liberty was not the result of negligence on the part of

federal authorities. Accordingly, Bell is not entitled to credit for the time he was at

liberty.

       For the foregoing reasons, we will summarily affirm the order of the District Court

denying Bell’s § 2241 petition.




                                              4